Citation Nr: 0514328	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to June 
1965.

In April 1992, the RO denied service connection for coronary 
artery disease.  The RO notified the veteran of this decision 
that same month; however, the veteran did not initiate an 
appeal.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision in 
which the RO reopened the veteran's claim for service 
connection for coronary artery disease, but denied the claim 
on the merits.  The veteran filed a notice of disagreement 
(NOD) August 2002 and the RO issued a statement of the case 
(SOC) in December 2002.  The veteran filed a substantive 
appeal in January 2003. 

In January 2003, the veteran requested hearings at the RO 
before a Decision Review Officer and a Veterans Law Judge; 
however, these requests were withdrawn in March 2003.

In January 2004, the Board reopened the claim for service 
connection for coronary artery disease and then remanded to 
the RO the matter of service connection, on the merits, for 
additional development.  Hence, the characterization of the 
issue on the title page.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further remand of this 
matter is warranted, even though such action will, 
regrettably, further delay an appellate decision on the claim 
on appeal.   

Initially, the Board notes that the veteran has indicated 
that he received treatment from the Binghamton VA Medical 
Center (VAMC) beginning in 1997.  Although the August 2002 
rating decision lists Binghamton VAMC records among the 
evidence considered, these records are not in the claims 
file.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain and 
associate with the claims file all outstanding pertinent VA 
medical records from 1996 to the present, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004). 

The Board also finds that further RO action in compliance 
with the Board's prior remand is warranted.  

As previously noted, an opinion from the veteran's private 
physician suggests that the veteran's coronary artery disease 
could have had its onset in service.  Specifically, Paul W. 
Traverse, M.D., noted, in February 2002, that the veteran's 
coronary artery disease was first diagnosed in August 1987, 
and his assumption that the disease was present at least two 
decades before the first bypass, which occurred in 1987.  
Since the physician provided no basis for this assumption, 
the Board found it necessary to request a more definitive 
medical opinion to determine the etiology of the veteran's 
coronary artery disease.  See 38 U.S.C.A. § 5103A.

The record shows the veteran underwent a VA examination, in 
July 2004; a August 2004 addendum from that examiner offered 
an opinion regarding etiology.  The Board points out that its 
January 2004 remand specifically requested that a physician 
examine the veteran, provide an opinion regarding the 
etiology of his coronary artery disease, and address the Dr. 
Traverse's opinion.  A review of the examination report and 
addendum shows that the examination and opinion were provided 
by a nurse practitioner.  While an opinion offered by a nurse 
practitioner as opposed to a physician may seem like a minor 
point, a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  As the Board has 
determined that examination and opinion by a physician is 
warranted, such examination and opinion is required.  
Moreover, since this directive of the prior remand was not 
followed, appellate review, at this juncture, is not 
appropriate.  

Accordingly, in compliance with the prior remand, the RO 
should schedule for the veteran to undergo a cardiovascular 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to any such scheduled examination, without good cause, 
may result in denial of the claims.  See 38 C.F.R. § 3.655(b) 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of all notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility. 

Prior to the examination, the RO should also give the veteran 
another opportunity to present information and/or evidence 
pertinent to his claim on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002);  but 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also request that the veteran furnish all pertinent 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  .  
The RO's adjudication of the claim must include evidence 
relevant to the veteran's coronary heart disease that was 
received at the Board after the claims file was certified for 
appellate review, but date stamped as received by the RO in 
July 2004 (prior to the certification of the appeal to the 
Board); this evidence was not addressed in the October 2004 
supplemental SOC (SSOC) and is not otherwise shown to have 
been considered by the RO.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should obtain from the 
Binghamton VAMC records of treatment of 
the veteran's coronary artery disease 
from December 1996 to the present, 
following the current procedures of 
38 C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to his claim for 
service connection for coronary artery 
disease.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, , the RO should 
arrange for the veteran to undergo VA 
cardiovascular examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
findings made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the veteran's coronary 
artery disease had its onset in service, 
or was manifested to a compensable degree 
within one year of separation from 
service.  In rendering the requested 
opinion, the examiner should specifically 
consider and address Dr. Traverse's 
February 2002 opinion, described above.  
The physician should also comment on a 
January 2001 medical record from Dr. 
Traverse in which he characterized the 
veteran disability as "markedly 
accelerated CAD" and explain the 
significance, if any, of this comment on 
a determination as to the date of onset 
of the disease.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal, in light of all pertinent 
evidence (to include evidence the RO 
received in in July 2004 that was not 
previously considered)..

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans ' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



